DETAILED ACTION
Allowable Subject Matter
Claims 1-8 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed electric tool an electric tool comprising: a motor; an operation part provided to be operable by a user; a motor drive control unit configured to perform control of driving the motor in response to the operation part being operated; a temperature sensor; and a temperature determination unit configured to determine overheating of the motor, wherein the temperature determination unit is configured to correct a detection result of the temperature sensor a correction amount corresponding to a drive situation of the motor to estimate a temperature of the motor, and to determine the overheating of the motor based on the estimated temperature, and wherein the drive situation of the motor is (i) a number of drive times of the motor in a predetermined fixed period, with the number of drive times being a number of activations of the motor in the predetermined fixed period and with each activation corresponding to a driving operation of the tool, or (ii) an operation pace of the motor calculated using an integrated value of supply currents to the motor in the predetermined fixed period. The prior art does not disclose correcting a detection result of the temperature by a correction amount corresponding to a drive situation of the motor to determine overheating of the motor based on the corrected estimate temperature. The drive situation of the motor is a number of driver times of the motor in a predetermined fixed period where drive times is the number of activation of the motor over a predetermined period where each driving operation results in operation of the tool, or an operation pace of the motor calculated using an integrated value of supply currents to the motor in a predetermined fixed period. Also see non-final dated 04/05/2022 for reasons for indicating allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-27-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731